ATLANTIC AMERICAN REPORTS FIRST QUARTER RESULTS ●Insurance premiums increase 16.4% in 1st quarter 2014 compared to 1st quarter 2013 ●Life and health and property and casualty insurance premiums increase 5.4% and 45.9%, respectively, in 1st quarter 2014 compared to 1st quarter 2013 ●1st quarter 2014 operating income of $0.9 million more than double 1st quarter 2013 operating income of $0.3 million ATLANTA, Georgia, May 12, 2014 - Atlantic American Corporation (Nasdaq- AAME) today reported first quarter 2014 results, which included a 16.4% increase in insurance premiums for the quarter ended March 31, 2014 to $38.4 million as compared to $33.0 million in the first quarter of 2013.Total revenues were up 12.3% in the comparable period.Net income declined slightly to $0.8 million or $0.03 per common share in the first quarter of 2014 as compared to $0.9 million or $0.04 per common share in the first quarter of 2013; however, operating income for the first quarter of 2014 was $0.9 million as compared to $0.3 million for the first quarter of 2013.Realized investment gains during the first quarter of 2014 were $0.1 million as compared to $0.7 million in the first quarter of 2013. Additionally, the Company announced that the Board of Directors has terminated the Company’s existing stock repurchase plan and approved a new repurchase plan that allows for the repurchase of up to 750,000 shares of the Company’s common stock from time to time in accordance with applicable securities laws and other requirements. Commenting on the quarter, Hilton H. Howell, Jr., Chairman, president and chief executive officer, stated, “Our solid premium growth has continued into 2014; although, with the award of a significant new state contract in 2013, the most significant increases in our earned premiums are now in our property and casualty operations.The combination of premium increases with reduced losses, as a percentage of the related premiums, in our life and health operations resulted in the substantial increase in our operating income in the first quarter of 2014 as compared with the same period in 2013.Further, we are pleased that the board has determined to provide the Company with a new share repurchase authorization.We believe this reflects our financial strength and evidences our continued commitment to our shareholders.” Atlantic American is an insurance holding company involved through its subsidiary companies in specialty markets of the life, health, and property and casualty insurance industries.Its principal insurance subsidiaries are American Southern Insurance Company, American Safety Insurance Company, Bankers Fidelity Life Insurance Company and Bankers Fidelity Assurance Company. Note regarding Private Securities Litigation Reform Act: Except for historical information contained herein, this press release contains forward-looking statements that involve a number of risks and uncertainties.Actual results could differ materially from those indicated by such forward-looking statements due to a number of factors and risks detailed from time to time in statements and reports that Atlantic American Corporation files with the Securities and Exchange Commission. For further information contact: John G. Sample, Jr. Hilton H. Howell, Jr. Senior Vice President and Chief Financial Officer Chairman, President & CEO Atlantic American Corporation Atlantic American Corporation 404-266-5501 404-266-5505 Atlantic American Corporation Financial Data Three Months Ended March 31, (Unaudited; In thousands, except per share data) Insurance premiums Life and health Property and casualty Investment income Realized investment gains, net Other income 36 48 Total revenue Insurance benefits and losses incurred Life and health Property and casualty Commissions and underwriting expenses Interest expense Other expense Total benefits and expenses Income before income taxes Income tax expense 89 Net income Earnings per common share (basic and diluted) Reconciliation of Net Income to non-GAAP measurements Net income Income tax expense 89 Realized investment gains, net Operating income March 31, December 31, Selected Balance Sheet Data Total cash and investments Insurance subsidiaries Parent and other Total assets Insurance reserves and policyholder funds Debt Total shareholders' equity Book value per common share Statutory capital and surplus Life and health Property and casualty
